Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on 03/10/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
1.	A control rod motion monitoring system for a reactor comprising:
a plurality of neutron detector assemblies arranged in a radial direction of the core, each assembly including wherein the neutron detectors of each of the different neutron detector assemblies are located at a plurality of predetermined heights in the axial direction of the core, the plurality of predetermined heights being substantially the same for each of the different neutron detector assemblies and including a first predetermined height and a plurality of other predetermined heights; 
 for each of the plurality of predetermined heights
	an arithmetic device which outputs a signal based on the average values calculated by the signal processing device,
	wherein
	the arithmetic device calculates deviations of the calculated average values between the first predetermined height and the plurality of other predetermined heights and outputs the signal when a maximum value ofthe deviations 
the signal processing device monitors all of the neutron detector assemblies in the core and constantly monitors control rod insertion throughout the core to detect abnormalities.

Claim 6 has been amended as follows:
6.	A control rod motion monitoring system for a reactor comprising:
a plurality of neutron detector assemblies arranged in a radial direction of the core, each assembly including  wherein the neutron detectors of each of the different neutron detector assemblies are located at a plurality of predetermined heights in the axial direction of the core, the plurality of predetermined heights being substantially the same height for each of the different neutron detector assemblies and including a first predetermined height and a plurality of other predetermined heights;
	a signal processing device which calculates average values of neutron fluxes continuously measured by the neutron detectors for each of the plurality of predetermined heights
	an arithmetic device which outputs a signal based on the average values calculated by the signal processing device, wherein
	the arithmetic device calculates a ratio between the calculated average value for the first predetermined height relative to the calculated average values for the plurality of other predetermined heights and outputs the signal when the ratio
the signal processing device monitors all of the neutron detector assemblies in the core and constantly monitors control rod insertion throughout the core to detect abnormalities.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Fumiyasu is the closest prior art, but does not disclose comparing the average flux values at the first predetermined height relative to the average flux values at the other predetermined heights as recited in claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646